This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-0552


                                David Dennis Schroer,
                                     Appellant,

                                          vs.

                               Thomas Redmond, et al.,
                                   Respondents.


                                Filed January 12, 2015
                                       Affirmed
                                   Halbrooks, Judge


                            Hennepin County District Court
                              File No. 27-CV-12-23469

David Dennis Schroer, St. Bonifacius, Minnesota (pro se appellant)

Ryan R. Dreyer, Morrison Sund PLLC, Minnetonka, Minnesota (for respondents)

      Considered and decided by Halbrooks, Presiding Judge; Reyes, Judge; and

Crippen, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                        UNPUBLISHED OPINION

HALBROOKS, Judge

      Appellant David Schroer challenges the district court’s dismissal of his breach-of-

contract claim against his former employer, respondents Thomas Redmond and Wolf

Springs Ranches, Inc., following a court trial. We affirm.

                                         FACTS

      Redmond is the sole owner of Wolf Springs. For at least ten years, Schroer

worked for Wolf Springs as a property manager and for Redmond and his family as a

personal assistant. In this capacity, Schroer was authorized to make purchases on behalf

of Wolf Springs, for which he was later reimbursed. On October 27, 2008, Redmond

terminated Schroer’s employment. At the time, Schroer had a number of outstanding

expense reports. Wolf Springs asked Schroer to submit his outstanding expense reports,

which he did between January and early March 2009. Schroer sought reimbursement of

$96,499.21. But Wolf Springs reimbursed him only for the expenses that it determined

were properly supported by receipts, which it calculated to be $37,555.30, leaving

$58,943.91 unreimbursed.

      Schroer sued Redmond and Wolf Springs for breach of contract, contending that

they had not fully reimbursed him for the business expenses he incurred while employed.

There was no dispute at trial that Wolf Springs reimbursed its employees for appropriate

expenses if they submitted the required documentation. But the type of documentation

that Wolf Springs required for reimbursement, whether Schroer had provided that

documentation, and whether Wolf Springs correctly reimbursed Schroer based on the


                                            2
documentation he submitted were disputed issues. Schroer, appearing pro se, introduced

into evidence eight detailed expense reports, along with credit-card statements that listed

charges matching some of these items. He did not offer into evidence any vendor

receipts. The district court heard conflicting testimony on whether and how Wolf Springs

required its employees to document claimed expenses and whether Schroer had submitted

the required documentation for the disputed amounts.

       Schroer testified that he made purchases as directed by Redmond, that in the past

he had been reimbursed after submitting only expense reports, and that neither credit-card

statements nor receipts were required. But he also testified that company policy required

him to use his personal credit cards and to submit a credit-card statement, although not a

receipt. And Schroer testified that he sometimes used cash and that he did not have

receipts for his cash purchases. But he also testified that he did have receipts for all of

the purchases and that he had submitted them to Wolf Springs with his expense reports.

       Both Redmond and Wolf Springs’s comptroller Rhonda Brown testified that

company policy required employees to submit receipts in order to be reimbursed for

business expenses and that credit-card statements were not sufficient.        Brown also

testified that Wolf Springs had reimbursed Schroer for all claimed expenses supported by

receipts. Brown utilized a spreadsheet in which she analyzed the expense reports that

Schroer had submitted, including the total reimbursement calculated by Schroer, the total

reimbursement amount as calculated by Brown (which differed from Schroer’s total), and

adjustments Brown made for duplicated items on the reports. Brown testified that she




                                            3
excluded any expenses that were not supported by receipts, arriving at a reimbursable

amount of $37,555.30 and issued a check in that amount to Schroer.

       Following trial, the district court found that Schroer’s testimony was not credible

and that his expense reports were not reliable. The district court ruled that Schroer failed

to meet his burden of proof and dismissed the complaint. This appeal follows.

                                     DECISION

       On appeal from the decision of a district court sitting without a jury, we review

whether the evidence sustains the findings of fact and whether the findings of fact sustain

the conclusions of law and judgment. Roberts v. Brunswick Corp., 783 N.W.2d 226, 230

(Minn. App. 2010), review denied (Minn. Aug. 24, 2010). We review findings of fact

under the clearly erroneous standard, giving due regard to the district court’s credibility

findings and viewing the evidence in the light most favorable to the district court’s

findings. Minn. R. Civ. P. 52.01; In re Pamela Andreas Stisser Grantor Trust, 818
N.W.2d 495, 507 (Minn. 2012). Findings of fact are clearly erroneous when “we are left

with the definite and firm conviction that a mistake has been made.” In re Pamela

Andreas Stisser Grantor Trust, 818 N.W.2d at 507 (quotation omitted). The district court

is entitled to no deference on purely legal conclusions. Roberts, 783 N.W.2d at 230.

       To prevail on a claim for breach of contract, a plaintiff must show (1) formation of

a contract, (2) performance by the plaintiff of any conditions precedent, and (3) breach.

Park Nicollet Clinic v. Hamann, 808 N.W.2d 828, 833 (Minn. 2011). The terms of a

“contract are questions of fact to be determined by the factfinder.” Bergstedt, Wahlberg,

Berquist Assocs., Inc. v. Rothchild, 302 Minn. 476, 480, 225 N.W.2d 261, 263 (1975).


                                             4
The plaintiff bears the burden of proving the essential elements of the claim “by a fair

preponderance of the evidence.” Carpenter v. Nelson, 257 Minn. 424, 427, 101 N.W.2d
918, 921 (1960).

       Schroer argues that Redmond never disputed the fact that Redmond personally

asked him to make each purchase, that when he had submitted his expense reports in the

past he had always been fully reimbursed, and that he should have been reimbursed for a

total of $96,499.21.

       To determine whether Schroer proved performance of conditions precedent, in

other words, whether Schroer submitted the necessary documentation to be eligible for

reimbursement of claimed expenses, we first consider what documentation was required.

After hearing conflicting testimony and crediting that of Redmond and Brown, the

district court found that “Wolf Springs’ reimbursement policy required receipts before an

expense would be reimbursed.” The district court explained that it had difficulty relying

on any of Schroer’s testimony, citing the inconsistencies in his testimony as to the policy

and the fact that he used cash routinely, even though the policy required him to use his

credit cards.    Therefore, it found Schroer’s testimony unreliable because it was

inconsistent, unclear, and generally not believable. The district court found it difficult to

believe that Redmond, who has a history of running successful businesses, would

approve a reimbursement policy that did not require at least minimal documentation of

expenses incurred.     We defer to the district court’s extensive and well-supported

credibility determinations and conclude that the district court’s finding that Wolf Springs

required employees to submit receipts for reimbursement is not clearly erroneous.


                                             5
       We next consider whether the district court erred in finding that Schroer failed to

meet his burden of proving that he submitted receipts documenting more than $37,555.30

in reimbursable business expenses.      The district court found that the evidence of

documentation supporting Schroer’s expense reports was unreliable, citing missing

credit-card statements, inconsistencies and discrepancies in his exhibits, the lack of

vendor receipts, mathematical errors, expenses that “appeared extraordinary or

unreasonable,” and the months-long delay in submitting the expense reports. The district

court also found that Schroer gave shifting accounts of the inconsistencies and that he

“appeared to be trying to fill in the many gaps in his testimony.” The district court

ultimately found that it “cannot rely on [Schroer’s] exhibits or his testimony to determine

the extent of expense reimbursement Wolf Springs owed him.”

       In contrast, the district court credited Brown’s spreadsheet and her testimony as

providing reliable accounts of Schroer’s reimbursement requests.        The district court

pointed to Brown’s lack of mathematical errors and the consistency and precision of her

calculations, which showed her careful scrutiny of the details and demonstrated a level of

competence that was lacking in Schroer’s calculations. The district court ruled that

Schroer “failed to carry his burden to prove by a preponderance of the evidence that Wolf

Springs owed him more than $37,555.30.”

       The district court carefully reviewed the evidence submitted at trial and made

explicit findings explaining its decisions to credit the testimony of Redmond and Brown

and to discredit Schroer’s testimony and to rule that only $37,555.30—the amount of the

check already issued to Schroer—was reimbursable. We conclude that there is no basis


                                            6
for overturning the district court’s credibility determinations or its finding that Schroer

failed to prove that Wolf Springs owed him reimbursement beyond the $37,555.30 it

already paid. Consequently, we affirm the district court in all respects.

       Affirmed.




                                             7